Citation Nr: 1038780	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-35 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for degenerative arthritis of 
the lumbosacral spine.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 
1978.  

The Secretary and the Veteran (the parties) filed a Joint Motion 
for Partial Vacatur and Remand (JMR), citing Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  In March 2010, the Court vacated 
that part of the Board's April 2009 decision which denied 
entitlement to service connection for degenerative arthritis of 
the lumbosacral spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The JMR states that it was error for the Board to rely upon a 
September 2008 VA nexus opinion, noting that while the September 
2008 VA examiner opined that it was not at least as likely as not 
that degenerative arthritis of the lumbosacral spine was related 
to active service, the examiner failed to opine as to, "whether 
the cumulative effect of Appellant's numerous parachute jumps in-
service [sic] were sufficient to cause his current back 
disability," JMR at 3 (2010), and if so, whether such was 
related to a current back disorder.  

The Board notes that while the September 2008 VA opinion reflects 
the examiner's consideration of the Veteran's assertions in 
regard to the cumulative effect of parachuting during service in 
reaching the opinion, the Court has stated that compliance by the 
Board is neither optional nor discretionary.  Where the remand 
orders of the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to 
the September 2008 VA examiner, if available; 
otherwise, another VA examiner.  The AOJ 
should request that the examiner provide an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any cumulative effect of the Veteran's 
numerous parachute jumps during service 
caused or is related to his current back 
disability.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
development for compliance with this remand 
and review all opinions obtained for 
adequacy.  Any further development required 
in that regard should be completed prior to 
returning the claims file to the Board.  If 
the benefits sought on appeal remain denied, 
a supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


